Case: 21-10086      Document: 00515996441          Page: 1      Date Filed: 08/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 26, 2021
                                   No. 21-10086
                                                                           Lyle W. Cayce
                                 Summary Calendar                               Clerk


   United States of America,

                                                                 Plaintiff—Appellee,

                                        versus

   Terry Ray Carter,

                                                              Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:20-CR-234-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Terry Ray Carter was convicted of sexual exploitation of children and
   of transportation of child pornography, and he has appealed his sentence.
   The Government has moved for summary affirmance or, in the alternative,
   for an extension of time within which to file its brief.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10086      Document: 00515996441            Page: 2   Date Filed: 08/26/2021




                                      No. 21-10086


          Carter asserts that the special condition of supervised release
   prohibiting him from possession or control of “any pornographic matter”
   violates due process as unconstitutionally vague because the term
   “pornographic” is undefined. He also asserts that this special condition
   violates his rights under the First Amendment because it is overbroad. Carter
   concedes that these questions are foreclosed by United States v. Abbate, 970
   F.3d 601, 605-06 (5th Cir. 2020), cert. denied, 2021 WL 1951889 (U.S. May
   17, 2021) (No. 20-6923). In light of Abbate, Carter cannot show that the
   district court abused its discretion in imposing this condition of supervised
   release. See 970 F.3d at 605-06.
          Next, Carter contends that the special condition of supervised release
   prohibiting him from going to “places where children may frequently
   congregate” is overbroad and vague. He concedes that this question is
   foreclosed by United States v. Paul, 274 F.3d 155, 167 (5th Cir. 2001). In light
   of Paul, Carter cannot show that the district court abused its discretion in
   imposing this condition of supervised release. See 274 F.3d at 165-67.
          Because the issues raised by Carter are foreclosed by circuit
   precedent, summary affirmance is appropriate. See Groendyke Transp., Inc.
   v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).               Accordingly, the
   Government’s motion for summary affirmance is GRANTED, the
   alternative motion for an extension of time within which to file a brief is
   DENIED as moot, and the district court’s judgment is AFFIRMED.




                                           2